Citation Nr: 1111317	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from January 1967 to February 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to service connection for hypertension, a heart disorder, and an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hepatitis C, which was first diagnosed in 2005, was caused by his period of active service.  He has reported that he was exposed to blood while helping to offload dead bodies and wounded soldiers from helicopters in Vietnam, and that he underwent a blood transfusion following an unspecified injury in service.  A private physician provided a statement in November 2006 to the effect that the Veteran's handling of dead bodies could have exposed him to hepatitis C.  The record indicates that the Veteran did serve in Vietnam, however his military occupational specialty was motor vehicle operator, and there is no documentation of his having participated in handling of bodies.  Likewise, the service treatment records do not note any blood transfusions.  They do indicate that in August 1969 he lacerated his finger on a razor blade and that this injury required stitches.  

The Veteran has a current diagnosis of hepatitis C and a medical professional has noted his reported history of exposure to blood in Vietnam as a possible risk factor.  The Veteran has not been provided a VA examination with an opinion as to the likely etiology of the current hepatitis C.  Thus, on remand an examination and opinion are required. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining an opinion as to the etiology of his hepatitis C.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's hepatitis C is etiologically related to service?  

In providing a rationale for the opinion, the examiner should specifically address the documented incident of a laceration to the Veteran's finger with a razor blade in August 1969 as well as the claimed, unconfirmed risk factors raised by the Veteran in his July 2006 questionnaire.  

2.  Following the above, readjudicate the Veteran's claim.  If the benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



